Citation Nr: 1008369	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 





INTRODUCTION

The appellant claims that he had recognized active military 
service with the United States (U.S.) Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 administrative denial of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that basic eligibility to VA benefits was not established.  
The case was previously before the Board in March 2006, 
October 2007, and in July 2009, when it was remanded.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not have qualifying service as a Veteran.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 
3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters dated in 
August 2003 and April 2006.  The August 2003 letter requested 
that the appellant submit evidence of his service.  The 
appellant was told of his and VA's and VA's respective duties 
in obtaining evidence.  The April 2006 letter informed the 
appellant of the evidence acceptable to establish qualifying 
service and the evidence unacceptable to establish qualifying 
service, including guerrilla service.  He was asked to submit 
information and/or evidence to the RO.

Here, the appellant was not provided with notice as to 
Veteran status prior to the initial adjudication by the RO.  
However, since notice was provided by the April 2006 letter, 
he has had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  He was also 
afforded additional adjudication by the RO's issuance of 
supplemental statements of the case in September 2006, April 
2009, and November 2009.  Therefore, he has not been 
prejudiced by this timing defect.

Additionally, while the appellant was not told of all the 
requirements to substantiate a claim for VA benefits, his 
claim fails because the evidence demonstrates that he has no 
qualifying service as a Veteran, an element for which he was 
provided notice.  As the appellant fails to meet the first 
element outlined in the Dingess case, Veteran status, any 
question as to the remaining Dingess elements are moot, and 
lack of notice regarding these elements cannot result in 
prejudice to the appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant has not identified any additional relevant records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the 
appellant has failed to establish status as a Veteran, a 
medical examination or opinion would not substantiate the 
appellant's claim.  As such, it is not prejudicial to the 
appellant to proceed to adjudicate the claim on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, to the extent the claims file reflects that recent 
correspondence to the appellant has been returned with 
notations that the appellant has moved without a forwarding 
address, the record further reflects that these documents 
were furnished to the appellant's most recent address of 
record, and there is no indication that either the appellant 
or his representative has made an effort to provide 
appellant's current address.  In fact, the appellant's 
representative simply asserts in his most recent statement in 
February 2010 that the appellant's service has not yet been 
verified as required by the Board's remand, and that the 
Board can therefore proceed despite the lack of a current 
address (which the appellant's representative apparently does 
not have).  While the Board does not agree with the 
representative's assertions regarding the Board's need to 
remand this matter, it does agree that it may proceed to 
consider the claim.  The Court has held that VA may rely on 
the "last known address" shown of record.  See Thompson v. 
Brown, 8 Vet. App. 169, 175 (1995).  The burden is on the 
appellant to keep VA apprised of his whereabouts; if he does 
not do so, there is no burden on the part of the VA to "turn 
up heaven and earth to find [the appellant]".  See Hyson v. 
Brown, 5 Vet. App. 262 (1993).  In accordance with the 
Board's July 2009 remand, reverification of the appellant's 
service was undertaken in October 2009.  Therefore, the 
Remand instructions have been complied with and no additional 
development is required.  

For these reasons the Board finds that VA has satisfied its 
duty to notify and the duty to assist to the extent necessary 
in this case.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2008); Dingess v. Nicholson, 
19 Vet. App. 473 (2006), Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The appellant has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.


II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2009).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2009).  

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2009).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2009).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2009).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. § 3.40(c),(d).  Service 
department certifications will be accepted to establish 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946. 38 
C.F.R. § 3.40(d).  Moreover, it has been held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In support of his claim, the appellant submitted copies of 
July 1990, August 2001, and July 2003 Claims for Old Age 
Pension apparently filed with the Philippine Veterans Affairs 
Office in addition to a certification from that office that 
the appellant was a regular pensioner as of July 2001; a 
Statement of Service issued by the Philippine Veterans 
Affairs Office in October 1987; an October 1987 application 
for educational benefits submitted to the Philippines 
Veterans Affairs Office and requests for certification of 
service from the Philippines Veterans Affairs Office to the 
Office of the Adjutant General, dated in October and December 
1987; an October 1987 Republic of the Philippine document 
confirming that appellant's name appeared on a particular 
regiment list; and medical records regarding treatment the 
appellant received for various medical problems, dated from 
September 1989 to August 2004.  None of this evidence meets 
the requirements for evidence acceptable to establish 
qualifying service as specified in 38 C.F.R. § 3.203 and § 
3.40.  The appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, an 
original Certificate of Discharge, or any other document 
issued by a service department.

In September 1990, the National Personnel Records Center 
(NPRC) verified that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the Recognized 
Guerrillas, in the service of the United States Armed Forces.  
In addition, the lack of such service was again verified by 
the service department in October 2009, at which time it was 
noted that the alias name (P.F.) for the appellant had been 
considered and had not produced any change in the outcome.  
This verification/certification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, the appellant 
has not submitted any of evidence from a service department 
establishing any service.  Id.  Therefore, inasmuch as the 
U.S. service department's determination regarding the 
appellant's service is binding on VA, the Board concludes 
that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits, and his claim for entitlement to 
VA benefits based on such service must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility requirements for Department of Veterans 
Affairs (VA) benefits is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


